Citation Nr: 1129468	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection residuals of a right shoulder disability.

3.  Entitlement to service connection scar as the residual of an in-service left breast biopsy.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for degenerative joint disease of the cervical spine.

9.  Entitlement to service connection for cervical spine disability, with radiculopathy to the right upper extremity.

10.  Entitlement to service connection for recurrent urinary tract infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal may be finally adjudicated, as will be discussed below.


Federal Records

In her October 2006 notice of disagreement, the Veteran stated that she had received post-service treatment for her disabilities at the Pentagon, Walter Reed Hospital, and Fort Myer.  This statement triggered VA's duty to assist the Veteran in obtaining these records.  As Federal records are involved, continued efforts to obtain them must be made until they are obtained or VA concludes that it is reasonably certain that they do not exist and further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  The claims file does not reflect any attempts to obtain treatment records from these federal healthcare providers.  Therefore, efforts must be undertaken to attempt to obtain these records.  

Examinations

Additionally, the Board notes that its duty to assist requires a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or symptoms may be associated with the veteran's service, but the competent medical evidence of record is not otherwise sufficient to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the current medical evidence is notably sparse, the private records currently included in the claims file reflect complaints of low back pain, a urinary tract infection, right upper extremity pain, and a cervical spine disability.  The Board acknowledges that the Veteran has suffered and intervening neck injury during the pendency of the claim; however, her claims of service connection for a cervical spine disability and radiculopathy of the right upper extremity predate this injury.  Thus medical examinations and opinions are required in order to determine the likelihood that any current low back pain, a urinary tract infection, right upper extremity pain, and/or cervical spine disability are related to her military service.

In rendering medical nexus opinions regarding these latter two disabilities, the examiner must consider whether the Veteran has or, prior to the documented intervening injury to the cervical spine, had a cervical spine disability and/or radiculopathy of the right upper extremity that is/was causally related to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact the Army or other custodian of medical records for treatment received at the Pentagon, Walter Reed, and Fort Myer in order to obtain copies of records pertinent to the Veteran's medical treatment for the claimed disabilities.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

2.  After completion of the above, schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any lumbar and cervical spine disabilities found to be present.  The examiner should address whether the Veteran currently has any lumbar or cervical spine disabilities.  If so, such disabilities should be identified.  Specifically regarding the cervical spine, the examiner is asked to consider the Veteran's complaints prior to her post-service injury.  The examiner should then state whether it is at least as likely as not that any lumbar or cervical spine disability is causally related to the Veteran's military service.  

Additionally, the examiner should indicate whether the Veteran has any right upper extremity radiculopathy.  If so, he or she should then state whether it is at least as likely as not that such right upper extremity radiculopathy is causally related to the Veteran's military service or is proximately due to a cervical disorder.
	
The claims file should be reviewed in conjunction with this examination, and all opinions offered should be accompanied by a clear rationale.

3.  After completion of paragraph 1 above, schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any chronic urinary tract infection disability found to be present.  The examiner should address whether the Veteran currently has a chronic urinary tract infection disability.  The examiner should then state whether it is at least as likely as not that such chronic urinary tract infection disability is causally related to the Veteran's military service.
	
The claims file should be reviewed in conjunction with this examination, and all opinions offered should be accompanied by a clear rationale.

4.  Thereafter, readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and her representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


